DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species I and Sub-Species A in the reply filed on January 15, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6, 10-12, and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II, Sub-Species B, or Sub-Species C, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 15, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The longitudinal member being telescoped multiple times does not appear to further structurally define the invention of independent claim 1.  Applicant 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7-9, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation of “a counterweight unit” of line 6 renders the claim indefinite because the claim is not clear as to whether or not “a counterweight unit” of line 6 is referring to “a counterweight unit” of line 3, or a second counterweight unit.  For this office action, “a counterweight unit” of line 6 will be considered as referring to “a counterweight unit” of line 3.
Regarding claim 7, the limitation of “wherein the drive unit is designed as a displacement unit which is driven along the guide unit” (see lines 1-2) renders the claim indefinite because the use of the phrase “designed as”.  What structural limitation is being claimed or suggested by the use of phrase “designed as”?  For this office action, the above limitation will be considered as claiming the drive unit is a displacement unit which is driven along the guide unit.  
Regarding claim 8, “the displacement element” (line 2) lacks antecedent basis.  Does Applicant mean a displacement unit (as claimed in claim 7)?  For this office action, “the displacement element” will be considered as referring to the displacement unit as claimed in claim 7.
Regarding claim 13, the limitation of “a counterweight unit” of line 5 renders the claim indefinite because the claim is not clear as to whether or not “a counterweight unit” of line 5 is referring to “a counterweight unit” of 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, and 13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Willim (US Publication 2016/0090278 A1).
Regarding claim 1, Willim discloses a crane, in particular derrick crane, comprising:

A crane (see figures 1A-3C) comprising:

a lower carriage (3, see figures 3A-3C), a superstructure (2, see figures 3A-3C) which can be pivoted about an axis of rotation (7, see figure 3A) with respect to the lower carriage, a counterweight unit (62) and a counterweight adjustment apparatus (see below), wherein the counterweight adjustment apparatus comprises:



Regarding claim 2, Willim further shows a guide unit (considered the piston of the cylinder 615, see figures 2B-2C) which is arranged on the longitudinal member for displacing the counterweight unit in a guided manner in the region of the superstructure.
Regarding claim 3, Willim further shows wherein the longitudinal member can be telescoped multiple times (see figures 2A-2C).
Regarding claim 4, Willim further shows two longitudinal members (615 for each of the trolleys 63, see paragraphs 0038-0039) which are arranged symmetrically, in parallel, and spaced apart with respect to a longitudinal axis of the framework (see figure 1B and paragraphs 0038-0039).
Regarding claim 5, Willim further shows a locking unit (considered carrier rollers 631, see paragraph 0043) for locking the counterweight unit on the cantilever element (as the carriers rollers 631 keep the counterweight in place).
Regarding claim 7, Willim further shows wherein the drive unit is designed as a displacement unit (as the hydraulic system powering cylinders 213 and 615 displaces the counterweight and telescopic longitudinal member) which is driven along the guide unit.

Regarding claim 13, Willim discloses a crane, in particular derrick crane, comprising:

A method for adjusting a counterweight unit on a crane comprising a lower carriage (3, see figures 3A-3C), a superstructure (2, see figures 3A-3C) which can be pivoted about an axis of rotation (7, see figure 3A) with respect to the lower carriage, and a counterweight adjustment apparatus (see below), wherein the counterweight adjustment apparatus comprises a telescopic framework (212, 213, 61, 612, 613, and 615) which is fastened to the superstructure and has a telescopic longitudinal member (615), a counterweight unit (62) which is arranged so as to be displaceable along the framework, a drive unit (considered the hydraulic system powering cylinders 213 and 615) for displacing the counterweight unit in a driven manner on the framework (see figures 2A-2B), and a kinematic unit (cylinder 213) which can be coupled to the drive unit in order to telescope the framework in a driven manner on a crane (see figures 2A-2B), the method comprising:

displacing in a first step the counterweight unit along the framework in the region of the superstructure as far as onto a cantilever element arranged at the rear end of the longitudinal member remote from the axis of rotation and fastening the counterweight unit at this location (see figure 2A); and

telescoping the counterweight unit in a second step in relation to the superstructure inwards and outwards on the cantilever element with the framework via the drive unit (see figure 2B).

Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Willim (US Publication 2016/0090278 A1) is considered the closest prior art to the claimed invention of dependent claims 8 and 9.

Willim does not disclose nor would be obvious to the limitations of these claims, in conjunction with dependent claim 7 and independent claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JJC/						/MICHAEL R MANSEN/                                                                                                Supervisory Patent Examiner, Art Unit 3654